DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US PGPub No. 2010/0000715) in view of Peng (US PGPub No. 2012/0145363).
Regarding claim 10, Zheng discloses an electronic device comprising: 
a second air flow path (gaps between the fins 151 and 153) having a first flow area (the gaps in “first fins” in annotated figure 5 below) and a second flow area (the gaps in “second fins” in annotated figure 5 below), adjacent to one another, a first flow rate of a first portion of the cooling air through the first flow area (the air flowing through open area of  the “first fins”) is greater than a second flow rate of a second portion of the cooling air through the second flow area (the air flowing through blocked area of “second fins” at the “joints”. The air flowing through the open area is greater than the blocked area since the air is substantially blocked by the joints of the heat pipes 18, see annotated figure 5 below); and

a first plurality of fins (153) arrayed in a first direction (the stacking direction of the fins 153, see the annotated figure above);
a second plurality of fins (fins 151 with slots 158) arrayed in the first direction; and
a first heat pipe including a first extension and a second extension, each extending in the first direction, and a curved joint which interconnects the first extension and the second extension (see the annotated figure 1 above);
a second heat pipe including a first extension and a second extension, each extending in the first direction, and a curved joint which interconnects the first extension and the second extension (see the annotated figure 1 above);
a third heat pipe including a first extension and a second extension, each extending in the first direction, and a curved joint which interconnects the first extension and the second extension (see the annotated figure 1 above); wherein
a second direction extends perpendicularly to the first direction, and a third direction extends perpendicularly to the first direction and the second direction (see the annotated figure 1 above), and when each of the first, second and third heat pipes are viewed in the third direction (a view over the plane of first direction and second direction), the respective second extensions are spaced from the first extension in the second direction (a spacing between each of the first extension of the three heat pipes),
the first plurality of fins are arrayed along the respective first extensions and the respective second extensions (through holes 210 and groove 282) and the second plurality of fins are arrayed along and disposed around the respective joints, and

the heat sink is disposed in the second air flow path such that: (i) each of the respective joints is located in the second flow area (all the joints of heat pipes 18 are provided in the fins 151 having less air flow), (ii) respective portions of the first extensions and the second extensions of the first, second, and third heat pipes, which are adjacent to the respective joints, are located in the second flow area (see annotated figure 5 below), and (iii) respective other portions of the first extensions and the second extensions of the first, second, and third heat pipes, which are distant from the respective joints are located in the first flow area (see annotated figure 5 below).

    PNG
    media_image1.png
    782
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    790
    media_image2.png
    Greyscale

Zheng fails to disclose a first air flow path carrying a source of cooling air; and where the second air flow path receives the source of cooling air from the first air flow path.
Peng discloses a first air flow path (the fan duct 20 defines an air flow path from air inlet 25 to fins 16) carrying a source of cooling air (at air inlet 25); and where the second air flow path (in the fins 16) receives the source of cooling air from the first air flow path (from the air inlet 25 and along the fan duct 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first air flow path carrying a source of cooling air; and where the second air flow path receives the source of cooling air from the first air flow path in Zheng as taught by Peng in order to guide the airflow from the fan to the heat sink.
Regarding claim 2, Zheng as modified further discloses wherein each of the second fins has a second through passageway (slot 158 in each second fins) defined therein as a hole or recess in which one of the joints is disposed (each slot is a recess for the joint as shown above).
Regarding claim 3, Zheng as modified further discloses wherein the first fins have respective first through passageways defined therein as holes or recesses through which the first extensions extend (the first through passageways have circular holes for the first extensions of heat pipes 18, see the Fig. 5 above), and
a width of the second through passageway in the second direction is larger than a width of the first through passageways in the second direction (the slots 158 is longer than first through passageways in the second direction).
Regarding claim 4, Zheng as modified further discloses wherein the second through passageways are identical in shape to each other (see the Fig. 1 above).
Regarding claim 5, Zheng as modified further discloses wherein one of the second fins lies parallel to one of the first fins which is disposed adjacent to the second fin (see the Fig. 5 above, all fins are parallel).
Regarding claim 6 Zheng as modified further discloses wherein the first fins are spaced at intervals (see Fig. 5 above), and
the interval between the second fin and the one of the first fins is substantially equal to the intervals at which the first fins are spaced (the interval between each fin as shown in Fig. 5 is equal).
Regarding claim 7, Zheng as modified further discloses wherein when the heat sink is viewed in the second direction (Fig. 5), the respective first extensions and the 
Regarding claim 8, Zheng as modified further discloses a distance between the first extension of the first heat pipe and the first extension of the second heat pipe is larger than a distance between the second extension of the first heat pipe and the second extension of the second heat pipe (as shown in Fig. 1 above, the first extensions of the heat pipes are spaced away from each other, versus the second extensions of the heat pipes are contacted to each other).
Regarding claim 9, Zheng as modified further discloses a heat receiver (base 11), wherein the first fins and the second fin are joined to the heat receiver (see Fig. 5 above).
Regarding claim 12, Zheng as modified further discloses:
a first wall (one side wall 24 in the fan duct 20 of Peng) and a second wall (opposite side wall 24 of Peng) facing each other in the first direction (the walls are facing to each other in the first direction) and defining the second air flow path therebetween (in the fins),
wherein one of the first fins which is positioned at an end of the first fin array is disposed along the first wall, and
the second fin is disposed along the second wall (the fan duct 20 of Peng encloses the fins arrays 151 and 153 of Zheng in the modification so that the outermost and opposite end fins 151 and 153 in the array are disposed along the opposite walls 24 of Peng).
Regarding claims 13 and 14, Zheng as modified further discloses the heat sink (claim 13) and the electronic device (claim 14), wherein:
the first extension, the second extension, and the joint of the first heat pipe lay in a first plane;
the first extension, the second extension, and the joint of the second heat tube pipe in a second plane;
the first extension, the second extension, and the joint of the third heat pipe lay in a third plane; and
the first, second, and third planes intersect along a common axis (as shown in the Fig. 1 above, the three planes which are defined by respective first extension, the second extension, and the joint of the three heat pipes intersect along a common axis since the three planes are non-parallel, and with their second extensions in contact with each other).
Response to Arguments
Applicant’s arguments, see remarks, with respect to the rejection in the annotations of Fig. 5 (second paragraph on page 7 of remarks) have been fully considered and are persuasive.  A corrected annotation of figure 5 of Zheng has been provided above.
However, regarding applicant’s arguments that Peng do not provide any basis for differing flow rates through any of the areas of fins (page 6 of remarks), it is understood that air flow rate decreases when an air flow is blocked by the heat pipes, compared to an open area of the fins. Further, regarding the flow rate, claim 10 recites, “a first flow rate of a first portion of the cooling air through the first flow area is greater than a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Machiroutu (US PGPub No. 2007/0227707, cited in 892 dated 9/28/2020) discloses a velocity profile of a blower fan in Fig. 2 where the fan has different air flow rate over the length of the air outlet and has the greatest flow rate on the upper right side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763